People v Ortiz (2018 NY Slip Op 06199)





People v Ortiz


2018 NY Slip Op 06199


Decided on September 25, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 25, 2018

Friedman, J.P., Kapnick, Kahn, Oing, JJ.


7105 270/14

[*1]The People of the State of New York, Respondent,
vManuel Ortiz, Defendant-Appellant.


Christina A. Swarns, Office of the Appellate Defender, New York (Daniel R. Lambright of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Jonathon Krois of counsel), for respondent.

Judgment, Supreme Court, New York County (James M. Burke at motion; Roger S. Hayes, J. at plea and sentencing), rendered July 28, 2015, convicting defendant of criminal possession of a controlled substance in the second degree and criminal possession of a weapon in the second degree, and sentencing him to concurrent terms of 3½ years, unanimously affirmed.
Defendant made a valid waiver of his right to appeal, which forecloses his suppression claims. The court's oral colloquy with defendant, supplemented by a detailed written waiver, satisfied the requirements for a valid waiver (see People v Bryant, 28 NY3d 1094 [2016]). In particular, the court made it clear to defendant that he was waiving appellate review of the legality of the search conducted by the police, which is the only issue he now seeks to raise on appeal.
Regardless of whether defendant made a valid waiver of his right to appeal, we reject his challenges to the search warrant.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 25, 2018
CLERK